Citation Nr: 0718041	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-34 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent, prior to October 30, 2004, and a rating in excess of 
50 percent thereafter, for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  In December 2002, the 
RO held that service connection was not warranted.  In 
December 2003, the RO revisited the matter and granted 
entitlement to service connection for PTSD.

In March 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.  During this hearing, due to the veteran's advanced 
age, the veteran's motion to advance on the docket was 
granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that additional development is warranted in 
this case.  As an initial matter, the Board notes that during 
the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notices of what 
type of information and evidence was needed to substantiate 
his claims for service connection and later an increased 
rating, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Additionally, the Board finds that additional evidentiary 
development is necessary.  The Board finds that the July 2005 
VA examination is inadequate for rating purposes.  The 
examiner specifically noted in his report that private 
counseling records from Christine M. Krupar for the previous 
two years had not been associated with the claims folder and 
that these would have been helpful for his report.  In an 
attempt to provide a thorough report the examiner requested 
the veteran's private treatment records; however, as of a 
July 2005 addendum the records had yet to be associated with 
the record.  Additionally, during his March 2006 Board 
hearing testimony, the veteran also indicated that his 
medication has slowly been increased.  Accordingly, the 
veteran should be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should take all necessary 
steps to obtain private and VA treatment 
records concerning the veteran's PTSD 
from February 2006 and his private 
treatment records from March 2006.  

3.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD disability.  The RO should forward 
the veteran's claims file for review by 
the VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's PTSD.  The examiner 
should provide a global assessment of 
functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

4.  Then, the RO should readjudicate the 
veteran's increased rating claim.  The RO 
should consider any new evidence added to 
the claims file.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him and 
his representative a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



